

117 HR 2898 IH: Homecare for Seniors Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2898IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Ms. Porter (for herself, Mr. Bacon, Mr. Smith of Nebraska, Ms. Jackson Lee, Mr. Malinowski, Mr. Raskin, Mr. Fortenberry, Mr. Van Drew, Mr. Grijalva, Mr. Cooper, Ms. Wilson of Florida, Mrs. Walorski, Ms. Williams of Georgia, Mrs. Axne, Mr. Fitzpatrick, Mr. Griffith, Mr. San Nicolas, Mr. Grothman, Mr. Cline, Ms. Herrera Beutler, and Mr. Soto) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow qualified distributions from health savings accounts for certain home care expenses.1.Short titleThis Act may be cited as the Homecare for Seniors Act.2.Certain home care expenses treated as qualified distributions from health savings accounts(a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 is amended—(1)by striking medical care (as defined in section 213(d) in subparagraph (A) and inserting specified medical care, and(2)by adding at the end the following new subparagraph:(E)Specified medical careFor purposes of this paragraph—(i)In generalThe term specified medical care means medical care (as defined in section 213(d)) and qualified home care.(ii)Qualified home careThe term qualified home care means a contract to provide 3 or more of the following services in the residence of the service recipient:(I)Assistance with eating.(II)Assistance with toileting.(III)Assistance with transferring.(IV)Assistance with bathing.(V)Assistance with dressing.(VI)Assistance with continence.(VII)Medication adherence.Such term shall not include any contract unless the services provided pursuant to such contract are provided by a service provider which is licensed by the State to provide such services or such services are otherwise provided in a manner that is consistent with State requirements. (iii)Related partiesThe term qualified home care shall not include any contract which is, directly or indirectly, between a service provider and a service recipient who are related within the meaning of section 267(b) or 707(b)..(b)Effective dateThe amendments made by this section shall apply to amounts paid with respect to taxable years beginning after the date of the enactment of this Act.(c)Promotion of public awareness of in-Home service expenses eligible for tax-Free distribution from health savings accountsThe Secretary of Health and Human Services, in consultation with the Secretary of the Treasury, shall carry out a campaign to increase public awareness of the in-home service expenses that are eligible for tax-free distribution from health savings accounts.